NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                       Case No. 16-3960

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Jan 30, 2018
DRFP L.L.C., dba Skye Ventures,                   )                       DEBORAH S. HUNT, Clerk
                                                  )
       Plaintiff-Appellant,                       )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE SOUTHERN DISTRICT OF
REPÚBLICA BOLIVARIANA DE                          )       OHIO
VENEZUELA; THE VENEZUELAN                         )
MINISTRY OF FINANCE,                              )
                                                  )
       Defendants-Appellees.                      )

                                          ORDER

       BEFORE: COOK, KETHLEDGE, and DONALD, Circuit Judges.

       COOK, Circuit Judge. The parties jointly move to vacate our Order granting appellees’

motion for attorneys’ fees incurred in this frivolous appeal. See DRFP L.L.C. v. República

Bolivariana de Venezuela, No. 16-3960, 2018 WL 496861 (6th Cir. Jan. 22, 2018). In light of

the parties’ representations that they have reached a comprehensive settlement encompassing this

issue, we GRANT the Joint Motion and VACATE our Order of January 22, 2018.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk